Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2019

                                      No. 04-19-00326-CV

                              IN RE THJ, ET AL., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00096
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights that
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on June 14, 2019, has not been
filed, and the court reporter has requested an extension of time to file the record until June 24,
2019. The request is GRANTED. It is therefore ORDERED that the reporter’s record must be
filed in this appeal no later than June 24, 2019. TEX. R. APP. P. 28.4(b)(2), 35.3(c). Further
requests for extension of time will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court